                                   1                               UNITED STATES DISTRICT COURT
                                   2                           NORTHERN DISTRICT OF CALIFORNIA
                                   3
                                        ROBERT M. STEWARD,
                                   4                                                    Case No. 18-cv-02152-RS (PR)
                                                      Plaintiff,
                                   5
                                                v.                                      ORDER OF DISMISSAL
                                   6
                                        J. GILLSON,
                                   7
                                                      Defendant.
                                   8

                                   9

                                  10                                        INTRODUCTION
                                  11          Plaintiff filed this federal civil rights action under 42 U.S.C. § 1983 against a prison
                                  12   guard at Pelican Bay State Prison. After reviewing his second amended complaint under
Northern District of California
 United States District Court




                                  13   28 U.S.C. § 1915A(a), the Court concludes that plaintiff fails to state any claim for relief.
                                  14   Accordingly, this federal civil rights action is DISMISSED.
                                  15                                          DISCUSSION
                                  16   A.     Standard of Review
                                  17          A federal court must conduct a preliminary screening in any case in which a
                                  18   prisoner seeks redress from a governmental entity or officer or employee of a
                                  19   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                  20   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                  21   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                  22   from such relief. See id. § 1915A(b)(1), (2). Pro se pleadings must be liberally construed.
                                  23   See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                  24          A “complaint must contain sufficient factual matter, accepted as true, to ‘state a
                                  25   claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
                                  26   (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial
                                  27   plausibility when the plaintiff pleads factual content that allows the court to draw the
                                  28   reasonable inference that the defendant is liable for the misconduct alleged.” Id. (quoting
                                   1   Twombly, 550 U.S. at 556). Furthermore, a court “is not required to accept legal
                                   2   conclusions cast in the form of factual allegations if those conclusions cannot reasonably
                                   3   be drawn from the facts alleged.” Clegg v. Cult Awareness Network, 18 F.3d 752, 754–55
                                   4   (9th Cir. 1994). To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two
                                   5   essential elements: (1) that a right secured by the Constitution or laws of the United States
                                   6   was violated, and (2) that the alleged violation was committed by a person acting under the
                                   7   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                   8   B.       Legal Claims
                                   9            Plaintiff has alleged in his three complaints that on December 20, 2016 prison guard
                                  10   Gillson “collected my out-going mail” and “proceeded to distribute the letters” to other
                                  11   prisoners. This is insufficient to state any claim for relief. An isolated incident of mail
                                  12   mishandling or mail delay is insufficient to state a claim under section 1983. See Crofton
Northern District of California
 United States District Court




                                  13   v. Roe, 170 F.3d 957, 961 (9th Cir. 1999); Bach v. Illinois, 504 F.2d 1100, 1102 (7th Cir.
                                  14   1974). Also, the allegations give rise to, at most, a claim of negligence or gross
                                  15   negligence, neither of which is actionable under section 1983. See Farmer v. Brennan,
                                  16   511 U.S. 825, 835-36 & n.4 (1994); Wood v. Housewright, 900 F.2d 1332, 1334 (9th Cir.
                                  17   1990).
                                  18                                          CONCLUSION
                                  19            This federal civil rights action is DISMISSED without prejudice. If plaintiff
                                  20   believes he can allege a constitutional claim cognizable under section 1983, he is free to
                                  21   file an amended complaint. The Clerk shall enter judgment in favor of defendant, and
                                  22   close the file.
                                  23            IT IS SO ORDERED.
                                  24   Dated: March ___,
                                                     28 2019
                                                                                          _________________________
                                  25
                                                                                              RICHARD SEEBORG
                                  26                                                        United States District Judge
                                  27

                                  28                                                                                 ORDER OF DISMISSAL
                                                                                                                CASE NO. 18-cv-02152-RS
                                                                                      2
